Citation Nr: 1221381	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, other than skin cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  The Veteran also had unverified periods of active/inactive duty for training in the Army Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in January 2008, September 2009, and July 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the Appeals Management Center (AMC) substantially complied with its remands.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran is less than credible with regard to onset of a skin disability.

3.  The Veteran does not have skin disability for which presumptive service connection is warranted.  

4.  A skin disability was not demonstrated in service nor for many years thereafter. 

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a skin disability casually related to active service, to include exposure to Agent Orange.



CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 1110, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in April and May 2003, VA informed him of what evidence was required to substantiate his claim for entitlement to service connection for a skin disability.  The notice was deficient in that it did not inform the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  In correspondence to the appellant dated in March 2008, VA informed him of what evidence was required to substantiate his claim for entitlement to service connection for a skin disability and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical treatment and examination reports, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue on appeal was obtained in October 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on an examination of the Veteran, and a review of the claims file.  It considers the pertinent evidence of record, to include the Veteran's private and VA clinical records.  Rationale was provided for the opinion proffered.  

In its prior remands, the Board directed that the Veteran's complete and specific dates of active duty for training and inactive duty training be obtained.  A May 12, 2011 AMC formal finding of unavailability reflects that attempts to obtain personnel records from the US Army Human Resources Command and National Personnel Records center were negative.  Pursuant to a May 2011 information paper, received by the AMC on May 12, 2011, which reflected that the Veteran's records were transferred to the Army National Guard, the Board remanded the Veteran's claim for the AMC to request the Veteran to provide the states and dates of his National Guard service.  In August 2011 correspondence, the AMC complied with this directive.  The claims file does not contain a response from the Veteran.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection  in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a skin disability due to active service exposure to herbicides.  The first element of a claim for service connection is evidence of a current disability.  VA medical records reflect that the Veteran has had pigmented macules and papules of the trunk and extremities, keratotic papules of trunk and extremities, and erythematous scaly papules of the face, ears, neck, and right arm.  (See March 2008 VA record.)  The Veteran has also complained of blisters on his feet.  (See October 2004 VA record.)  An October 2011 VA examination report reflects diagnoses of actinic keratoses and seborrheic keratoses from 2004.  Thus, the Board finds that the first element has been met. 

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran's DD 214 reflects that he served in Vietnam from January 1970 through December 1970; therefore, it is presumed that he was exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  In the present case, the Veteran's skin disabilities are not listed as disabilities for which presumptive service connection is warranted.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to in-service incurrence, the Veteran avers that he had an "entire body" rash in 1970.  In a statement dated in December 2003, the Veteran stated that he believes "that the rash that I have all over my body was a result of exposure to Agent Orange.  My feet have also been affected and I get blisters all the time.  I have had trouble with my feet ever since Vietnam."

The Veteran's STRs are negative for any such rash or blisters.  The Veteran's July 1971, October 1978, and July 1987 STRs reflect normal skin upon examination, and that the Veteran denied ever having had a skin disease.  His February 1992 STR reflects normal skin upon examination.  There is no evidence of record for the Veteran of in-service complaints or treatment for his skin, to include his feet.  (As noted in the Board's July 2011 remand, the July 1986 STRs which were previously cited in a Board remand and in RO decisions, belonged to a Veteran of a different name and Social Security number than the Veteran.  The misfiled STRs have been removed from the Veteran's claims file and have no bearing on the Veteran's claim.)    

The Veteran underwent a VA examination in October 2011.  The examination report  reflects that the Veteran reported that he noticed a rash between his fingers and on his feet just after Vietnam service.  He further reported intermittent blistering of the feet since that time.  He reported that the blisters were small (up to the size of a dime), recurred about every three or four months, and were very itchy.  The Veteran stated that the hand rash stopped in approximately the 1980s.  He also stated that he developed some spots on his torso area.  The VA examiner opined that the Veteran's skin disabilities are less likely than not incurred in, or caused by, service.  The examiner stated as follows:

The service files were carefully reviewed.  No evidence of actinic keratoses or seborrheic keratoses was identified.  Skin exams performed after active service while in the Guard were recorded as negative.  Continuity of findings could therefore not be traced to the veteran's time in service.  In addition, the current diagnoses are not known to be related to [A]gent Orange.  Therefore, there does not seem to be any relationship to service.  

The Board finds that the statements by the Veteran that he has had a skin disability, to include blisters and/or a rash, since service are less than credible when considered with the record as a whole.  As noted above, the Veteran separated from active service in 1971.  His STRs during active service are negative for any complaints with regard to the skin or feet.  The Veteran's July 1971 report of medical history for separation purposes reflects his statement that his "physical condition has not changed since conducted [sic] in the Army."  He denied ever having had a skin disease and/or foot trouble.  In addition, his 1971 report of medical examination reflects that his skin and feet were normal upon clinical examination.  

Approximately seven years later, the Veteran underwent a medical examination for purposes of enlistment in U.S. Army Reserve.  The Veteran's October 1978 report of medical history reflects that he again denied ever having had a skin disease or foot trouble.  His corresponding report of medical examination reflects that his skin and feet were normal upon clinical examination.  

Approximately nine years later, the Veteran underwent another medical examination for purposes of enlistment in the U.S. Army Reserve.  The Veteran's July 1987 report of medical history for enlistment reflects that he again denied ever having had a skin disease or foot trouble.  His corresponding report of medical examination reflects that his skin and feet were normal upon clinical examination.   

Thus, not only are the Veteran's STRs negative for a skin disability, but he specifically denied a skin disability in 1971, 1978, and 1987.  The Board finds that if the Veteran had had a skin disability since service, it would have been reasonable for him to have reported it, rather than deny it.  Not only did the Veteran deny a skin disability, examinations in 1971, 1978, 1987, and 1992 are negative for a skin disability.  

The earliest clinical evidence of a skin disability, other than cancer, is in 2004, more than three decades after separation from service.  October 2004 VA records reflect that the Veteran reported that he has episodic scattered blisters on his plantar surfaces which heal after they rupture.  The examiner provided a diagnosis of "blisters, rash on feet, episodically since 1970."  The physical examination does not reflect that the examiner actually observed any blisters or rash.  The Board finds that the diagnosis is not probative because it is based on the self-reported less than credible history provided by the Veteran.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  A December 2004 private dermatology/skin care record reflects that the Veteran has guttate actinic keratotic lesions, guttate lentiginous, seborrheic keratotic lesion, hermangiomatous lesion, and rosacea-type changes.  The record is negative for any reference to active service.  A November 2006 VA record reflects that the Veteran had a raised erythematous patch of the skin on his left wrist that "will not heal."  The record is negative for any reference to active service.  A March 2009 VA examiner provided an opinion that the Veteran's hemangioma and skin cancer were not etiologically related to service, including Agent Orange exposure.  

The lapse of time between service separation and the earliest documentation of current disability or symptoms of a current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present claim, not only is there an absence of clinical records for more than 30 years after separation from service, but the Veteran specifically denied skin and feet disabilities in the one and a half decades after separation from service. 

In sum, presumptive service connection based on exposure to herbicides is not warranted for the Veteran's skin conditions, there is no credible evidence of continuity of symptoms since service, and there is no clinical evidence of record that the Veteran has a skin disability causally related to active service, to include herbicide exposure.  

While the Veteran may sincerely believe that he has a skin disability causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that disabilities as a result of herbicide exposure are not the type of disabilities for which a lay person is competent to diagnosis and provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a skin disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a skin disability, other than skin cancer, to include as due to Agent Orange exposure, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


